                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

RIDGE PETERSON,
              Plaintiff,
                                                    Case No.: 2:18-cv-120
v.
                                                    HONORABLE PAUL L. MALONEY
TAHQUAMENON AREA
SNOWMOBILE ASSOCIATION, INC.,
              Defendant.
                                        /

                      ORDER ADOPTING MAGISTRATE JUDGE'S
                         REPORT AND RECOMMENDATION

       This matter is before the Court on the Plaintiff's Motion for Default Judgment Pursuant to

Fed. R. Civ. P. 55(b). The matter was referred to the Magistrate Judge who held an evidentiary

hearing regarding damages and issued a Report and Recommendation on December 4, 2018,

recommending that this Court grant the motion and enter Judgment in the amount of $1,509,908.75.

The Report and Recommendation was duly served on the Plaintiff. Default entered as to Defendant

on September 17, 2018 (ECF No. 8).    No objections have been filed. See 28 U.S.C. § 636(b)(1).

Therefore,

       IT IS ORDERED that the Report and Recommendation of the Magistrate Judge (ECF No.

17) is APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff's motion for default judgment (ECF No. 10) is

GRANTED.

       A Judgment will be entered consistent with this Order.


Dated: December 20, 2018                            /s/ Paul L. Maloney
                                                    Paul L. Maloney
                                                    United States District Judge
